Name: Commission Regulation (EEC) No 3014/80 of 21 November 1980 amending Regulation (EEC) No 2776/79 fixing the free-at-frontier reference prices applicable to wine imports from 16 December 1979
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 11 . 80 Official Journal of the European Communities No L 312/21 COMMISSION REGULATION (EEC) No 3014/80 of 21 November 1980 amending Regulation (EEC) No 2776/79 fixing the free-at-frontier reference prices applicable to wine imports from 16 December 1979 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as last amended by Regulation (EEC) No 1990/80 (2 ), and in particular Article 18 (8) thereof, Whereas Article 18 of Regulation (EEC) No 337/79 lays down special rules relating to the importation of certain products in the wine-growing sector ; whereas Commission Regulation (EEC) No 1 393/76 (3 ), as last amended by Regulation (EEC) No 1581 /80 (4), lays down the relevant implementing rules ; whereas, under Article 18 (8) of Regulation (EEC) No 337/79 , the Commission is required to fix the free-at-frontier reference prices ; Whereas the free-at-frontier reference prices for certain products were fixed by Regulation (EEC) No 2776/79 (5 ) ; whereas, as a result of the special system recently established for Portugal , free-at-frontier refer ­ ence prices should be fixed for certain imports of wines originating in that country, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 2776/79, the text concerning subheadings 22.05 ex C I a) ( 1 ) (aa) and (bb) and 22.05 ex C II a) ( 1 ) (aa) and (bb) is hereby replaced by the text given in the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on 22 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 November 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 54, 5 . 3 . 1979 , p . 1 . (2 ) OJ No L 195, 29 . 7 . 1980 , p . 6 . (3 ) OJ No L 157, 18 . 6 . 1976, p . 20 . (4 ) OJ No L 158 , 25 . 6 . 1980 , p . 12 . (5 ) OJ No L 318 , 13 . 12 . 1979, p. 1 . A N N E X (E CU /h l) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n A lg er ia M or oc co T u n is ia Sp ai n M al ta Tu rk ey Po rtu ga l C yp ru s O th er th ir d co u n tr ie s 22 .0 5 W in e of fre sh gr ap es ;g ra pe m us t w ith fe rm en ta tio n ar re ste d by th e ad di tio n of al co ho l : ex C . O th er : I. O f an ac tu al al co ho lic str en gt h by vo lu m e no t ex ce ed in g 13 % vo i, in co nt ai ne rs ho ld in g : a) Tw o lit re s or le ss : (1 ) Sp an ish w in es fro m Ju m ill a, V al de pe na s, Pr io ra to an d Ri oj a an d Po rtu gu es e V er de an d D Ã ¢o w in es (') : (aa ) Re d w in e of an ac tu al al co ho lic st re ng th by vo lu m e : No L 312 / 22 / 22 Official Journal of the European Communities 22 . 11 . 80 O f le ss th an 9 % vo i of 9 % vo i bu t no t ex ce ed in g 9-5 % vo i Ex ce ed in g 9- 5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 -5 % vo l E xc ce di ng 10 5 % vo ! bu t no t ex ce ed in g 1! 0/ &lt; vo l 49 -3 7 50 -2 0 51 -8 7 53 -5 3 55 -2 0 56 -8 6 58 -5 3 6 0 1 9 61 -8 6 49 -3 7 50 -2 0 51 -8 7 53 -5 3 55 -2 0 56 -8 6 58 -5 3 6 0 1 9 61 -8 6 Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 -5 % vo l Ex ce ed in g 11 -5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 -5 % vo l Ex ce ed in g 12 -5 % vo l bu t no t ex ce ed in g 13 % vo l (b b) W hi te w in e of an ac tu al al co ho lic st re ng th by vo lu m e : O f le ss th an 9 % vo i O f 9 % vo i bu t no t ex ce ed in g 9- 5 % vo i Ex ce ed in g 9- 5 % vo i bu t no t ex ce ed in g 10 % vo i Ex ce ed in g 10 % vo i bu t no t ex ce ed in g 10 -5 % vo i Ex ce ed in g 10 -5 % vo i bu t no t ex ce ed in g 11 % vo i Ex ce ed in g 11 % vo i bu t no t ex ce ed in g 11 -5 % vo i Ex ce ed in g 11 -5 % vo i bu t no t ex ce ed in g 12 % vo i Ex ce ed in g 12 % vo i bu t no t ex ce ed in g 12 -5 % vo i Ex ce ed in g 12 -5 % vo i bu t no t ex ce ed in g 13 % vo i 47 -9 3 48 -7 2 50 -3 1 51 -8 9 53 -4 8 55 -0 6 56 -6 5 58 -2 3 59 -8 2 47 -9 3 48 -7 2 50 -3 1 51 -8 9 53 -4 8 55 -0 6 56 -6 5 58 -2 3 59 -8 2 (') W ith in a Co m m un ity tar iff qu ot a. (E CU /h l) C C T he ad in g N o Fr ee -a t-f ro nt ie r re fe re nc e pr ic e D es cr ip tio n A lg er ia M or oc co T u n is ia Sp ai n M al ta Tu rk ey Po rtu ga l C yp ru s O th er th ir d co u n tr ie s 22 .0 5 (c on t'd ) ex C. II .O f an ac tu al al co ho lic str en gt h by vo lu m e ex ce ed in g 13 % vo l bu t no t ex ce ed in g 15 % vo l, in co nt ai ne rs ho ld in g : \\ a) Tw o lit re s or les s : (1 )S pa ni sh wi ne s fro m Ju m ill a, V al de pe na s, Pr io ra to an d Ri oj a an d Po rtu gu es e D Ã ¢o w in es (') : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 .5 % vo l( 2) Ex ce ed in g 13 .5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 .5 % vo l Ex ce ed in g 14 .5 % vo l bu t no t ex ce ed in g 15 % vo l 6 1 .8 2 63 .4 9 6 5 .1 5 66 -8 2 61 .8 2 63 .4 9 6 5 .1 5 66 .8 2 (b b) W hi te w in e of an ac tu al al co ho lic st re ng th by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 5% vo l( 2) Ex ce ed in g 13 .5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14. *5 % vo l Ex ce ed in g 14 -5 % vo l bu t no t ex ce ed in g 15 % vo l 59 .7 0 61 .2 9 62 .8 7 64 .4 6 59 .7 0 61 .2 9 62 .8 7 64 .4 6 22 . 11 . 80 Official Journal of the European Communities No L 312 / 23 (') W ith in a Co m m un ity tar iff qu ot a. (2) In clu di ng wi ne s of an ac tu al alc oh ol ic str en gt h by vo lu m e of no t m or e th an 13 % vo l an d wi th a to tal dr y ex tra ct ex ce ed in g 90 gr am s pe r lit re .